          Case 1:18-cr-03323-JCH Document 46 Filed 06/08/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                       )
                                                )
               Plaintiff,                       )
                                                )
       vs.                                      )           Cr. No. 18-03323 JCH
                                                )
JANSEN PESHLAKAI,                               )
                                                )
               Defendant.                       )

                                            ORDER

       THIS MATTER comes before the Court on the defendant Jansen Peshlakai’s Motion for

Expedited Hearing Before an Article III Judge to Set Conditions of Release Due to Coronavirus

Pandemic Threat to an At Risk Defendant (Doc. 38). On June 4, 2020, the Court held a hearing

on the motion. Having considered the information presented at the hearing, the arguments of

counsel, and being fully advised in the premises of the motion, the Court finds, for the reasons

stated on the record, that Defendant’s motion is not well-taken and should be denied.

       In summary, Defendant’s health concerns are general and non-specific as to what

underlying medical condition he suffers from that renders him vulnerable if exposed to COVID-

19.   Therefore, Defendant has not shown an elevated risk or compelling reason for

release. Furthermore, Defendant is housed at the Cibola County Correctional Center, where there

has been no major outbreak of COVID-19, and no major exposure to the Defendant.

       The Defendant continues to pose a danger to the community and a flight risk, as previously

determined, for which no conditions will reasonably assure the safety of the community or the

Defendant’s appearance at future court proceedings.
            Case 1:18-cr-03323-JCH Document 46 Filed 06/08/20 Page 2 of 2




          IT IS THEREFORE ORDERED that the defendant’s motion for release (Doc. 38) is

denied.




                                           THE HONORABLE JUDITH C. HERRERA
                                           Senior United States District Judge




Submitted by:
Allison C. Jaros
Assistant U.S. Attorney




                                              2
